Citation Nr: 0507124
Decision Date: 03/11/05	Archive Date: 04/27/05
DOCKET NO. 89-04 802                        DATE MAR 11 2005

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for an eye disorder diagnosed as myopic astigmatism.

3. Entitlement to service connection for a back disability, including scoliosis and arthritis.

4. Entitlement to a rating in excess of 40 percent for diabetes mellitus.

REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel

INTRODUCTION

The veteran had active duty service from February 1976 to February 1979 and from July 1979 to April 1989.

Initially, this matter came before the Board of Veterans' Appeals (Board) on appeal from a December 1989 rating decision in part of which the Department of Veterans Affairs (VA) regional office (RO) in St. Louis, Missouri, denied service connection for scoliosis of the lumbosacral spine and arthritis of the feet. The veteran also perfected appeals from subsequent rating decisions that denied service connection for myopic astigmatism, hearing loss, and diabetes mellitus.

The Board has remanded this matter to the RO six times for additional development. The issues listed in the Board's June 2003 Remand included entitlement to service connection for arthritis of the feet. In an August 2004 rating decision, the RO granted entitlement to service connection for bilateral pes planus with arthritis, awarding a rating of 30 percent, effective from April 28, 2004. Therefore, the issue of entitlement to service connection for arthritis of the feet is no longer before the Board.

A June 2000 rating decision granted service connection for diabetes mellitus and assigned a 40 percent disability evaluation. The veteran was informed of this action by a letter dated July 7, 2000. He filed a notice of disagreement (NOD) with that

-2


decision and was provided a statement of the case (SOC) on May 24, 2001. He did not file a substantive appeal concerning this matter.

A May 2001 rating decision continued the 40 percent rating for the diabetes, and the veteran was so informed by a letter dated June 4, 2001. In October 2001, the veteran's representative filed a NOD concerning the evaluation of the diabetes, specifically referencing the May 2001 rating decision. The RO issued another SOC on October 4, 2002, and the representative responded with a statement in November 2002. Thus, an appeal has been perfected from the May 2001 rating that continued the 40 percent evaluation for diabetes.

The Board notes that separate ratings have been assigned for disabilities due to the diabetes, specifically, peripheral neuropathy of the left and right lower extremities and the left and right upper extremities, and erectile dysfunction. The veteran has not appealed the ratings assigned for these separate disabilities. The Board also notes that the veteran has been awarded a total disability rating for compensation purposes based on individual unemployability (TDIU), effective from August 2000.

FINDINGS OF FACT

1. All relevant evidence necessary for a fair and informed decision concerning the veteran's claims now on appeal has been obtained by VA.

2. The veteran has been notified of the evidence that is necessary to substantiate his claims, has not submitted additional evidence, and has not identified any additional evidence to support his claims.

3. The veteran does not have current hearing loss disability.

4. The veteran's myopic astigmatism is not a disability for VA compensation purposes.

- 3 


5. The veteran's current disability from a low back disorder, diagnosed as scoliosis and arthritis of the lumbar spine, is not related to a disease or injury incurred during his active military service.

6. The veteran's diabetes mellitus is manifested by a requirement for insulin no more than once per day and diet restriction, without episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or twice a month visits to a diabetic care provider.

CONCLUSIONS OF LAW

1. VA's duties to assist in the development of the veteran's claim and the notification requirements of the Veterans Claims Assistance Act of 2000 have been satisfied. Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).

2. The veteran is not entitled to service connection for hearing loss. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3. The veteran is not entitled to service connection for an eye disorder diagnosed as myopic astigmatism. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4. The veteran is not entitled to service connection for a back disorder diagnosed as scoliosis and arthritis of the lumbar spine. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

5. The veteran is not entitled to a rating higher than 40 percent for diabetes mellitus. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4,119, Diagnostic Code 7913 (2004).

-4


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the reasons and bases discussed below, the Board concludes that the veteran is not entitled to service connection for hearing loss, an eye disorder diagnosed as myopic astigmatism, or back disorders including scoliosis and arthritis, nor is he entitled to a disability evaluation higher than 40 percent for his service-connected diabetes mellitus.

I. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2004). Generally, to support a claim for service connection, there must be evidence of the following three elements: (1) competent lay or medical evidence of a current diagnosed disability or of persistent or recurrent symptoms of disability; (2) evidence which establishes the veteran suffered an event, injury or disease in service; and (3) evidence which indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or another service-connected disability.

Also, 38 U.S.C.A. §§ 1101, 1110, 1112, and 1137 provide that where a veteran has served 90 days or more during a period of war or after December 31, 1946, and develops certain chronic diseases to a degree of disability of 10 percent or more within one year of separation from such service, such disease shall be presumed to have been incurred in service. The list of such diseases has been deemed to include sensorineural hearing loss and arthritis.

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

- 5 


The United States Court of Veterans Appeals (now the United States Court of Appeals for Veterans Claims, hereinafter referred to as the Court) has held that in order to obtain VA benefits the law requires the evidence to show a diagnosis of a current disability or the current disabling residuals from a disease or injury. Wamhoffv. Brown, 8 Vet. App. 517, 521 (1996). The disability must also be shown to be related to an in-service occurrence or there must be evidence of a nexus or connection between the current disability and the in-service precipitating disease or injury. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto. 38 U.S.C.A. § 311 (West 2002); 38 C.F.R. § 3.304(b) (2004).

A. Hearing Loss

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2004).

In this case, none of the audiometric test results in the veteran's service medical records meet the definition of hearing loss disability as defined at 38 C.F.R: § 3.385. In medical histories, the veteran consistently denied a history of hearing loss and ear trouble.

Similarly, the post service medical records do not contain any audiometric test results that meet the definition of hearing loss disability contained in 38 C.F.R. § 3.385. The veteran did not complain of hearing loss during a VA examination in June 1989, and the examiner indicated that no hearing loss was noted. The VA treatment records indicate that the veteran underwent a VA audiology examination

- 6 


in March 1999, which showed normal hearing status bilaterally, with middle ear function and word recognition within normal limits. During a VA general medical examination in April 2001, the veteran denied having any problems with his ears other than a "remote history of ear ringing." On examination, his ears were clinically normal.

Without audiometric test results showing hearing loss disability as defined by 38 C.F.R. § 3.385, the Board concludes that the claim for service connection for hearing loss must be denied. The benefit of the doubt doctrine does not apply in this instance, as there is not an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter. 38 U.S.C.A. § 5107 (West 2002). See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule must be applied only when the evidence is in relative equipoise).

B. Myopic Astigmatism

The veteran's service medical records show that he was prescribed glasses to correct his vision. Records show that he had myopic astigmatism. On VA examination in February 2001, the diagnoses were myopia with astigmatism, presbyopia, no background diabetic retinopathy.

Myopia is defined as refractive error caused when light rays are brought to focus in front of the retina as a result of the eyeball being too long from front to back or of an increased strength in refractive power of the media of the eye. It is also called nearsightedness. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1094 (28th ed. 1994). Astigmatism is an unequal curvature of the refractive surfaces of the eye, caused when a point source of light is not brought to focus on the retina but is spread over a more or less diffuse area. Myopic astigmatism is astigmatism in which the focus of one meridian is situated on the retina, when that of the other is in front of the retina; vertical lines appear distinct. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 151 (28th ed. 1994).

- 7 


VA regulations provide that refractive error of the eyes is not a disease or injury within the meaning of legislation applicable to the grant of service connection. Therefore, the law precludes VA from granting entitlement to service connection for myopic astigmatism. Cf Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); FED. R. CIV. P. 12(b)(6). This is not a matter for which the benefit of the doubt doctrine would apply. See 38 U.S.C.A. § 5107 (West 2002).

The Board notes that the veteran has also asserted that he has diabetic retinopathy. This matter is not before the Board on appeal. The Board notes, however, that a June 2000 rating decision granted service connection for "diabetes mellitus with retinopathy and neuropathy", and that separate, compensable ratings have since been assigned for peripheral neuropathy of both upper and both lower extremities.

C. Low Back Disability

The veteran has current disability from a back disorder. During a VA examination in July 2004, he complained of low back pain. X-rays of his spine showed mild scoliosis of the lumbar spine with convexity to the left side, and minimal degenerative changes. The diagnoses were very mild scoliosis with left convexity, and chronic lumbar pain.

The veteran's service medical records show that he had occasional complaints of back pain. For example, a treatment note dated in December 1987 documents the veteran's complains of back pain and contains an impression of low back strain. The veteran was placed on a physical profiles in December 1987 and February 1988; these profiles indicated that he had acute muscular low back strain. A February 1988 treatment note contains an impression of acute muscular back pain. A treatment note dated in Apri11988 documents the veteran's complaints of low back pain lasting five months. An examiner noted an impression of muscular back pain. X-rays of the veteran's lumbar spine taken in January 1989 showed lumbar levoscoliosis without definite spondylosis or evidence of arthritis. An undated addendum to a Medical Board report contains a diagnosis of mild lumbar levoscoli'0sis (flexible), nondisqualifying.

- 8 


The veteran has current disability from scoliosis and arthritis of the lumbar spine. The scoliosis was noted during his military service, and he also had complaints of back pain in service, with references to muscular pain and strain. The remaining question is whether there is a nexus between the veteran's current disability and his in-service complaints.

It is notable that, when the veteran underwent a VA examination in June 1989, he complained of back pain, and the examiner noted that the veteran's forward flexion was somewhat limited. An X-ray of the lumbar spine showed marked scoliosis of the lumbosacral spine with convexity to the left. Otherwise the spine was normal. The examiner noted a diagnosis of complaints of chronic low back pain and multiple joint pains.

As to the etiology of the veteran's complaints of back pain, a VA examiner in July 1997 entered a diagnosis of mechanical low back pain of unclear etiology. In February 1999, a VA physician was asked to give an opinion concerning whether the veteran's back disability was related to his military service. After review of the veteran's service medical records, he stated

. . . I do not believe that you can say with certainty one way or another whether any present back complaints that [the veteran] has are related to those [complaints during active duty]. At least he did complain of low back pain while on active duty.

Another attempt was made to link the veteran's back complaints to his military service, and he underwent a VA spine examination in July 2004. He had not previously reported a back injury to examiners. Rather, he had reported, consistent with the service medical records, a spontaneous onset of back pain during service. In July 2004, however, he reported that he had injured his back in 1986 or 1987. His current complaints included pain in his lower back. On range of motion testing, he was observed to grimace with back movements; the examiner, however, described the veteran's compliance and effort as "marginal." The examiner reported a normal physical examination, taking into account the veteran's age and

- 9


body type. X-rays of the lumbar spine showed minimal degenerative changes and mild scoliosis with convexity to the left side. The reported diagnoses were very mild scoliosis with left convexity and chronic lumbar pain. The examiner commented that the veteran's scoliosis is a congenital defect, and that degenerative changes in the bones is a normal occurrence with increasing age. The veteran had very mild changes that are inconsistent with his history and the negative physical and radiological examinations. The examiner concluded, "They are not related to or were not incurred as a result of his military service."

Having reviewed the entire record, and based on the evidence discussed above, I find that the preponderance of the evidence is against the veteran's claim for service connection for a low back disorder. First, the scoliosis noted during his military service has been characterized by the VA examiner as a congenital defect. Hence, it cannot be service connected. See 38 C.F.R. § 3.303(c). The degenerative changes noted more recently on x-ray examination are considered to be unrelated to his military service, as expressed by the July 2004 VA examiner. Finally, it must be noted that pain, in and of itself, is not a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). Therefore, I conclude that the veteran is not entitled to service connection for a low back disorder. The veteran's own assertions that his current disability from low back disorders are related to his in-services complaint of back pain are afforded no probative weight in the absence of evidence that he has the expertise to render an expert opinion on the etiology of his current back disabilities. Espiritu v. Derwinski, 4 Vet. App. 492 (1992). The evidence is not in equipoise regarding the merits of an issue material to the determination of a matter. Therefore, the benefit of the doubt doctrine does not apply in this instance. 38 U.S.C.A. § 5107 (West 2002). See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule must be applied only when the evidence is in relative equipoise).

II. Increased Rating for Diabetes Mellitus

A June 2000 rating decision granted service connection for diabetes mellitus with retinopathy and neuropathy and assigned an initial rating of 40 percent, effective from November 26, 1993. The 40 percent rating has been in effect since that time.

- 10


For the following reasons and bases, I conclude that the veteran is not entitled to a rating higher than 40 percent for diabetes mellitus.

VA utilizes a rating schedule which is used primarily as a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history. Although VA must consider the entire record, the most pertinent evidence, because of effective date law and regulations, is created in proximity to the recent claim. See 38 U .S.C.A. § 511 0 (West 2002).

Under regulations that became effective on June 6, 1996, Diagnostic Code 7913 provides a 100 percent disability rating for diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 40 percent rating is warranted when the diabetes mellitus requires insulin, restricted diet, and regulation of activities. A note following the revised regulation provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

- 11 


The Board notes that service connection has been established, and separate compensable disability evaluations assigned, for several complications of the veteran's service-connected diabetes. An October 2002 rating decision assigned separate 10 percent ratings, effective from August 31, 2000, for peripheral neuropathy of the right and the left upper extremities. A December 2003 rating decision assigned separate 10 percent ratings, effective from September 5, 2003, for peripheral neuropathy of the right and the left lower extremities. An August 2004 rating decision assigned a noncompensable rating for erectile dysfunction and awarded special monthly compensation for loss of use of a creative organ, effective from September 5, 2003. The Board also notes that the veteran's non-alcoholic steatohepatitis, for which service connection was granted and a noncompensable disability evaluation was assigned effective from April 1989, was attributed to diabetes and obesity. The disability evaluation for the non-alcoholic steatohepatitis was increased to 10 percent, effective from March 5, 1999, by the June 2000 rating decision. The veteran has not appealed the separate disability evaluation assigned for any of these disabilities.

In this case, the medical evidence does not document episodes of ketoacidosis or hypoglycemic reactions. Without documentation of episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or more frequent treatment by a diabetic care provider, neither the 60 percent nor the 100 percent ratings under the current criteria are supported. The last VA examination for diabetes, in September 2003, is particularly notable in that the report of that examination indicates that the veteran reported seeing his diabetic care provider every three months, and did not require hospitalization for hyperglycemia or hypoglycemia within the past year. The veteran's diabetes mellitus is manifested by a requirement for insulin once per day and diet restriction, without episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

Therefore, I conclude that the veteran is not entitled to a rating higher than 40 percent for diabetes mellitus. 38 U.S.C.A. §§ 1155,5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2004).

- 12


I have considered the provisions of 38 C.F.R. § 4.7, which provide for assignment of the next higher evaluation where the disability picture more closely approximates the criteria for the next higher evaluations. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. However, the preponderance of the medical evidence supports a finding that disability associated with the veteran's service-connected diabetes does not more closely approximate the criteria for the applicable next higher schedular ratings.

I have also considered entitlement to a higher rating on an extraschedular basis. In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that the Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321(b)(I) in the first instance. The Board is still obligated to seek out all issues that are reasonably raised from a liberal reading of documents or testimony of record and to identify all potential theories of entitlement to a benefit under the laws and regulations. In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified that it did not read the regulation as precluding the Board from affirming an RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(I) or from reaching such a conclusion on its own. Moreover, the Court did not find the Board's denial of an extraschedular rating in the first instance prejudicial to the veteran, as the question of an extraschedular rating is a component of the appellant's claim and the appellant had full opportunity to present the increased rating claim before the RO. Consequently, I have considered whether this case warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to be inadequate, consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities" is made. 38 C.F.R. § 3.321(b)(I) (2004). The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. ld.

- 13


I first note that the schedular evaluations in this case are not inadequate. Higher schedular ratings are assignable for more severe manifestations of diabetes, but the clinical evidence in the record does not show such manifestations.

Second, I find no evidence of an exceptional disability picture in this case. The record does not show that the veteran has required hospitalization-or frequent treatment for his diabetes. Notably, too, the current rating criteria include consideration of increased need for outpatient visits or episodes that require hospitalization. Also, it is not otherwise shown that his diabetes alone so markedly interferes with employment as to render impractical the application of regular schedular standards. The Board does note that the veteran has a total disability evaluation based on unemployability, which takes into account the effect of all of his service-connected disabilities on his employment. Therefore, I conclude that the veteran is adequately compensated by application of regular schedular standards and that extraschedular consideration under 38 C.F.R. § 3.321(b) is not warranted.

The doctrine of benefit of the doubt, which requires resolution of an issue in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, does not provide a basis for assignment of a higher disability evaluation in this case. 38 U.S.C.A. § 5107 (West 2002). See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule must be applied only when the evidence is in relative equipoise). Rather, the preponderance of the evidence indicates that the criteria for a higher rating for diabetes mellitus have not been met. The evidence that supports the claim is not in relative equipoise with the evidence against the claim.

IV. Applicability and Compliance with VCAA

There has been a significant change in the law with the enactment of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000). This law eliminates the concept of a well-grounded claim, redefines the obligations of VA with respect to the duty to assist, and supersedes the decision of the Court in Morton v. West, 12 Vet. App. 477 (1999) (holding that VA cannot assist in the development of a claim that is not well grounded). The new law also includes an enhanced duty to notify a claimant as to

- 14


the information and evidence necessary to substantiate a claim for VA benefits. The VCAA was implemented with the adoption of new regulations. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).

Generally, the VCAA is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date. VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000). Under VCAA, VA has the duty to notify a claimant of the evidence necessary to support the claim, to assist in the development of claim, and to notify a claimant of V A's inability to obtain certain evidence. These duties are discussed in detail below.

Upon submission of a substantially complete application, VA must notify the claimant of information and lay or medical evidence needed to substantiate the claim, and must notify the claimant of what portion of that information and evidence is his responsibility, and what is VA's responsibility, and advise the veteran to submit all evidence he or she has to support the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). In this case the record contains a letter, dated in June 2003, that meets the requirements of the statue and regulations. In addition, other letters, the RO's rating decision, the statement of the case and supplements thereto further informed the veteran of the evidence needed to substantiate his claims.

Although the letter did not specifically advise the veteran to " provide any evidence in the claimant's possession that pertains to the claim", which was considered by the Court to be a fourth element of the Section 51 03( a) notice, the veteran has been provided the text of38 C.F.R. § 3.159, from which the Court took that fourth element of notification.

The Board acknowledges that the June 2003 letter was sent to the veteran after the rating decision that is the basis for this appeal. In this case, however, the original unfavora1Jle RO decision that is the basis of this appeal was already decided - and appealed -- by the time the VCAA was enacted. The Court acknowledged in

- 15 


Pelegrini at 120 that where, as here, the Section 5103(a) notice was not mandated at the time of the initial RO decision, the RO did not err in not providing such notice. Rather, the appellant has the right to content-complying notice and proper subsequent VA process. In this case, the appellant has received such notice and process.

Under 38 C.F.R. § 3.159(b) (2004), VA's duty to assist in the development ofa claim includes the duty to make as many requests as necessary to obtain relevant records from a Federal department or agency, including service medical records; medical and other records from VA medical facilities, and records from Federal agencies, such as the Social Security Administration, as well as private medical records identified by the veteran. Concerning the claims decided herein, the RO has obtained all relevant Federal records from sources identified by the appellant or otherwise evident from the claims folder, including service medical records, VA medical records, and private medical records. The appellant has not provided information concerning additional evidence -- such as the names of treatment providers, dates of treatment, or custodians of records, either private, Federal agency, or service related -- which has not been obtained.

I note that during a VA psychological evaluation in June 1999, an examiner noted that the veteran had recently undergone an "assessment" by the Social Security Administration. The reason for the assessment, however, was not reported. There is no indication that this assessment was for any disability considered in this decision. Therefore, I cannot conclude that these records, if they exist, are relevant and must be obtained.

Under some circumstances, VA's duty to assist a claimant may include providing the claimant a VA medical examination. 38 C.F.R. § 3.159(c)(4) (2004). The veteran was provided specific medical examinations pertaining to his claim for a higher rating for his service-connected diabetes mellitus for service connection for a lumbar spine disorder. Concerning the eye claim, I note that examination is not required as the diagnosis of myopic astigmatism is not an entity for which service connection may be granted. As for the hearing loss claim, I conclude that an examination is not needed as audiometric test results during service did not show

- 16

hearing loss, medical evidence in 1999 refers to normal audiometric test results, and the record does not otherwise suggest that the regulatory definition of hearing loss disability would be met if further audiometric testing were to be conducted. I find that no further examinations are necessary to decide these claims.

In this case, VA has satisfied its duty to notify the appellant of evidence necessary to substantiate the claims herein decided and to assist the appellant in obtaining records and providing medical examinations. The veteran has not identified any additional evidence that the RO has not been able to obtain. No further duty is owed to the veteran to notify him of evidence that VA has not been able to obtain.

ORDER

Entitlement to service connection for a back disorder including scoliosis and arthritis is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for myopic astigmatism is denied.

Entitlement to a rating higher than 40 percent for diabetes mellitus is denied.


- 17 




